George Rose Smith, J. (dissenting). I do not think that the cases relied upon by the majority support the conclusion now reached. In Brizzolara v. Powell we construed a statute that applied only to “unimproved and uninclosed” land. In holding that the statute did not apply to undivided interests in minerals we reasoned:4 4 Since minerals within the earth are not susceptible of inclosure, we conclude that the statute does not apply to this species of property. ’ ’ In the case at bar the statute refers simply to 4 ‘land. ’ ’ It is elementary law that the ownership of land extends downward to the center of the earth and includes everything lying below the surface. For many years the State has levied taxes against mineral interests that have been separated from the surface ownership. Yet the court now holds that the State, after having acquired title to such interests by a tax sale, will not permit its vendee to confirm that title. It seems to me to be most unfortunate that the majority have' seen fit to extend the doctrine of Missouri Pacific R. Co. v. Strohacker to the case before us. There the court was attempting to ascertain the intent of the grantor in a private conveyance, and there was perhaps some plausibility in the assertion that he did not mean for the word minerals to include oil and gas. But I perceive no plausibility whatever in saying that our General Assembly, when it used the word land in 1836, had a conscious and deliberate intent to include only those minerals that were then known to exist in Arkansas. Nothing but mischief can result from today’s decision, for a difficult and wholly unnecessary question of fact is being created in every case of this kind. Coal deposits, for example, were known to exist in Arkansas as early as 1818. Manganese, on the other hand, although well known as a mineral in 1836, was not discovered in Arkansas until a decade or more after that year. The majority would therefore attribute to the 1836 General Assembly an intention to include coal in the reference to “land” but to exclude manganese. Such a distinction seems to me entirely artificial. I think it plain that the scope of the confirmation statute was intended to be as broad as the scope of the taxing statute. The purpose of the law was to enable a purchaser to confirm the title he had acquired from the State. The meaning of the word “land,” as a legal term, had been settled for centuries. We have said repeatedly that the legislature is presumed to use legal terms in their accepted sense. I cannot find a syllable in the 1836 statute to indicate that the General Assembly had in mind the untenable distinction now discovered by the majority. I said a moment ago that a wholly unnecessary question of fact is being created. That is so for the reason that the only real grievance complained of by these appellees can be removed in a simpler and sounder manner. Their complaint is that when a tax title to, say, an undivided one-eightieth interest of the oil and gas in a certain tract is confirmed, the decree clouds the title of everyone else who owns a like interest in that tract. This difficulty is easily met by requiring the plaintiff to make his complaint more definite, as by stating the name of the person who owned the undivided interest at the time of its forfeiture or by resorting to some other description that would differentiate the various fractional ownerships. But the point cannot be raised by demurrer, for the descriptions used are legally sufficient. I would reverse the decree with directions that the demurrer be overruled, leaving the appellees free to assert their grievance by a motion to make more definite.